Citation Nr: 0802289	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-35 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for spinal stenosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to August 1967 and from August 1984 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board observes that in a VA Form 9 dated February 2003, 
the veteran perfected an appeal regarding his service-
connected iritis, right eye.  However, in a VA Form 9 dated 
October 2005, the veteran stated that he was only appealing 
the issue of service connection for congenital spinal 
stenosis.  Additionally, the issue of iritis, right eye, was 
not mentioned by either the veteran's local or national 
service representative.  The Board concludes that the veteran 
is no longer pursing that issue.

The Board also notes that in an April 2001 statement, the 
veteran raised a claim for service connection for arthritis 
of multiple joints.  This claim does not appear to have been 
adjudicated.  The Board refers this matter to the RO for 
appropriate action.

The Board notes that the veteran submitted evidence in 
April 2007 after his case had been certified for appeal.  He 
also provided a statement waiving his right for the RO to 
evaluate the additional evidence.  In light of the 
determination below, the Board finds the issue on appeal has 
been adequately developed for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's spinal 
stenosis is not a result of any established event, injury, or 
disease during active service.

3.  The evidence of record demonstrates the veteran's spinal 
stenosis was not aggravated during active service.


CONCLUSION OF LAW

Spinal stenosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2003.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other information 
regarding VCAA.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.  

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).
Factual Background

In this case, the veteran's service medical records from both 
periods of active service are negative for any signs, 
symptoms, or diagnoses of spinal stenosis.

During an October 2002 VA neurology clinic, the neurologist 
scheduled the veteran for a magnetic resonance imaging (MRI) 
of the lumbar spine, to be evaluated for stenosis.  In a 
November 2002 report, a VA radiologist reviewed the results 
and opined that the veteran had congenital spinal stenosis 
accentuated by facet hypertrophy and disc bulge at L4-L5.

On VA orthopedic examination in May 2003, the veteran 
complained of pain in his upper and lower back.  He said that 
his neck pain rated a one-to-four on a 1 (low) to 10 (high) 
pain scale.  The examiner provided diagnoses of 
osteoarthritis, traumatic arthritis, and lumbar sprain and 
strain.  The examiner added that the veteran had been 
diagnosed to have cervical stenosis.

During an October 2003 VA spine examination, the veteran 
complained of constant back pain and a numb dull feeling in 
his thighs.  He reported painful episodes that occurred two 
or three times a month.  The examiner noted that a VA 
neurologist had provided a diagnosis of lumbar stenosis as a 
likely cause of back pain.  On objective examination, it was 
noted that the lumbar spine had an absence of deformity and 
minimal paraspinal muscle spasm.  Diagnoses of lumbar strain 
with degenerative joint disease and thoracic strain with 
degenerative joint disease were listed.

On VA spine examination in August 2005, the veteran reported 
numbness and sharp pain in his lower back.  He said that the 
pain radiated to the upper lower rib area, and intermittently 
he had parasthesias radiating down his lower extremity.  He 
said he could walk up to a mile.  The examiner opined that it 
was at least as likely as not that all of the veteran's 
symptoms stemmed from his degenerative joint disease facet 
arthropathy.  He also stated that it was less likely than not 
that the veteran's spinal stenosis played any role in the 
veteran's symptoms.  It was noted that the veteran's 
congenital spinal stenosis had been asymptomatic all of his 
life, and it was the arthritis that caused all of his 
symptoms.

A VA MRI from February 2007 revealed diffuse mild congenital 
spinal stenosis which was exacerbated by degenerative 
disease.

Analysis

As a preliminary matter, the Board notes that the veteran is 
presently service-connected for chronic thoracic strain with 
degenerative joint disease and chronic lumbar strain with 
degenerative joint disease.

The initial question is whether the veteran's spinal stenosis 
was present prior to service.  The record discloses that the 
examiner noted a normal spine during the veteran's July 1963 
enlistment physical examination.  A normal spine was also 
noted in the veteran's June 1984 physical examination upon 
resumption of active duty.  In Crowe v. Brown, 7 Vet. App. 
238 (1994), the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
(enlistment) medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court noted that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions. 38 C.F.R. § 3.304(b)(1) (2004).  
The Board concludes, accordingly, that the presumption of 
soundness at entrance attaches.  However, this presumption is 
rebutted by the evidence of record.  In this regard, the 
Board finds that the medical evidence of record clearly and 
unmistakably shows that the veteran had a congenital spinal 
stenosis that was not aggravated by service.  This evidence 
consisted of numerous medical evaluations for back complaints 
and the agreement among his VA health care providers that the 
stenosis was a congenital disorder.  In particular, the VA 
medical records from November 2002, August 2005 and 
February 2007 all described the veteran's spinal stenosis as 
congenital.

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111 prior to, the veteran's requirement to show an 
increase in a pre-existing disability under 38 C.F.R. § 
3.306(b).  In other words, VA must now show by clear and 
unmistakable evidence that the veteran's congenital spinal 
stenosis was not aggravated by his service, in order to rebut 
the presumption of soundness on induction.  No back pathology 
was noted during the July 1967 separation physical 
examination.  Service medical examinations conducted in 
April 1988, February 1992, and October 1996 noted a normal 
spine.  There are no records of complaints of back problems 
in the veteran's service records.  In view of the foregoing, 
the Board finds that the service medical records document 
only the absence of back symptoms during his service.

The Board finds the August 2005 VA examination persuasive.  
The examiner reviewed the claims file and all available 
medical records.  The examination was complete, and the 
examiner provided adequate reasons and bases for his 
conclusions.  The examiner stated that the veteran's spinal 
stenosis is and was asymptomatic and congenital.  He 
specifically stated that the veteran's present symptoms were 
caused by his arthritis and not by the congenital spinal 
stenosis.  There was no indication that anything from his 
military service aggravated the development of his congenital 
spinal stenosis.  The Board also notes that a VA examiner in 
November 2002 and February 2007 also described the veteran's 
spinal stenosis as congenital.

In sum, the Board finds that there is clear and unmistakable 
evidence that the veteran's spinal stenosis preexisted 
service, and that it was not aggravated by service.  As such, 
the presumption of soundness on induction as to spinal 
stenosis has been rebutted.  See 38 U.S.C.A. § 1111.  In 
order for service connection to be established for spinal 
stenosis, it must now be determined whether the record 
establishes that the pre-existing spinal stenosis underwent 
increase in severity beyond the normal progression of the 
disability.  Since there has been no documented treatment of 
the back during service, it is safe to conclude that there 
has been no increase in severity beyond the normal 
progression of the disability during active service.

The Board notes that the veteran submitted an internet 
article about spinal stenosis.  Unfortunately, the article 
did not specifically mention the veteran and thus is of less 
probative value in evaluating the veteran's claim.

The only evidence portending that the veteran's spinal 
stenosis is in any way related to his service in the military 
comes from him personally.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the appellant is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for spinal stenosis is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


